Case 5:19-cr-00084 Document 1 Filed 03/26/19 Page 1 of 2 PagelD #: 1

 

UNITED STATES DISTRICT COURT FOR THE _
SOUTHERN DISTRICT OF WEST VIRGINIA FILED

 

HUNTINGTON GRAND JURY 2018
MARCH 26, 2019 SESSION MAR 2 6 2019

 

 

 

 

 

 

UNITED STATES OF AMERICA

f° G
Vv. CRIMINAL NO. 51 4-cr “0 0094
8 U.S.C. § 1326(a)

 

JUAN CARLOS REYES-MOLINA

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about May 4, 2016, defendant JUAN CARLOS REYES-
MOLINA, an alien, was found at or near Tucson, Arizona, and was
subsequently removed from the United States to Honduras on or about
May 10, 2016.

2. On or about November 30, 2016, defendant JUAN CARLOS
REYES-MOLINA, an alien, was found at or near El Centro, California,
and was subsequently removed from the United States to Honduras on
or about January 4, 2017.

3. On or about October 9, 2017, defendant JUAN CARLOS REYES-
MOLINA, an alien, was found at or near El Centro, California, and
was subsequently removed from the United States to Honduras on or

about November 15, 2017.

 

 
Case 5:19-cr-00084 Document 1 Filed 03/26/19 Page 2 of 2 PagelD #: 2

4. On or about January 19, 2018, defendant JUAN CARLOS
REYES-MOLINA, an alien, was found at or near San Ysidro,
California, and was subsequently removed from the United States to
Honduras on or about February 28, 2018.

5. On or about March 9, 2019, at or near Beckley, Raleigh
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant JUAN CARLOS REYES-MOLINA, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply
for admission to the United States.

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

By: Vv YA i, Ent (0S
S. GOES

ERI
Assistant United States Attorney

 
